Case 3:10-cr-00148-JAM Document 1606 Filed 10/17/18 Page 1of1

AO 83 (Rev. 3/11) (CT Rev 10/15) Summons in a Criminal Case

 

UNITED STATES DISTRICT COURT
for the

District of Connecticut

United States of America

ye Case No. 0205 3:10CR00148-0014(JAM)

Allen Bailey
Defendant

 

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth below to
answer to one or more offenses or violations based on the following document filed with the court:

[_] Indictment [-] Superseding Indictment [_] Information [-] Superseding Information [_] Complaint

[-] Probation Violation Petition [_] Supervised Release Violation Petition Violation Notice [—] Order of the Court

Place: Honorable Jeffery Alker Meyer . ;
U.S. District Judge Courtroom No.: — Courtroom 3

 

 

Richard C. Lee United States Court House

New Haven, CT 06510 Date and Time: October 16, 2018 1:00 PM

 

 

 

 

This offense is briefly described as follows:
Mr. Bailey has been arrested by the East Hartfor a Department and charged with Kidnapping 2nd Degree with a

Firearm.
ATIES “TABORA

Oi

Glen CON. District Court

By ss
Date: October 9, 2018 7 wi ty Clear waw——}

| " Issuing officer's signature

inc (dct, Dep (Melk

Pr inted Name and Ti itle

  
 

 

 

 

I declare under penalty of perjury that I have:

H Executed and returned the summons [| Returned the summons unexecuted

pa: (0/06 VP ah Kh [fg —
/ x a

a
Server" S signature

Kibet Wren hee, OFS I

Printed name and title

INSTRUCTIONS: Check this box to lock fields when completed. Issuing Officer is the Clerk of Court once checked Form CAN NOT be edited, you may want to save this
form then check this box.
